Mr. Justice Leech delivered the opinion of the court: This is a claim filed by Grinnell Company, Inc., in the sum of $232.00, for material sold and delivered by the claimant to the Department of Public Works and Buildings of the State of Illinois, and for the use of the Illinois State Reformatory at Pontiac, Illinois, a State institution under the supervision and control of the said State of Illinois. This claim has been investigated by the superintendent of the Division of Purchases and Supplies, Department of Public Works and Buildings, of the State of Illinois, and has been approved by that official. The Attorney General of Illinois consents to an award in this case im the sum of $232.00. The court therefore awards the claimant the sum of $232.00 in settlement of this claim.